Citation Nr: 0304228	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
disfiguring scars of the lips, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for other 
scars of the right cheek, eyebrows, and lips, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
deformity of the nose with obstruction of the right naris, 
currently rated as 10 percent disabling.  

4.  Entitlement to a higher initial disability rating for 
sensory and motor loss of the superior lip area, evaluated as 
10 percent disabling from August 31, 1998.

5.  Entitlement to a higher initial disability rating for 
depression, evaluated as 30 disabling from June 22, 1998.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision that 
continued a 30 percent evaluation for disfiguring scars of 
the lips, continued a 10 percent evaluation for a deformity 
of the nose with obstruction of the right naris, and which 
assigned a 10 percent disability rating for other scars of 
the right cheek, eyebrows, and lips.  These issues were 
previously before the Board in August 2001, when they were 
remanded for additional development.  

In the August 2001 remand, the Board also noted that the 
veteran had expressed disagreement with a May 1999 RO rating 
decision which, in pertinent part, granted service connection 
for sensory and motor loss of the superior lip area and 
assigned a 10 percent disability rating from August 31, 1998.  
The Board remanded this issue to the RO for the issuance of a 
statement of the case.  

While the case was in remand status, the RO also granted 
entitlement to service connection for depression.  This was 
done in February 2002, and a 30 percent disability rating was 
assigned from June 22, 1998.  The veteran expressed 
disagreement with this issue in April 2002, and a statement 
of the case was issued in June 2002.  Additionally, pursuant 
to the August 2001 remand, the June 2002 statement of the 
case included the issue of entitlement to a higher initial 
disability rating for sensory and motor loss of the superior 
lip area.  The veteran perfected his appeal as to these 
issues in July 2002.  As such, they are also currently before 
the Board on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that appeals from original awards, such as 
the veteran's appeal relative to depression and sensory and 
motor loss of the superior lip, do not raise the question of 
entitlement to an increased rating, but instead are appeals 
of original ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized these two 
rating issues as claims for higher evaluations of original 
awards.  Analysis of such issues requires consideration of 
the ratings to be assigned effective from the date of award 
of service connection--in this case, August 31, 1998 for the 
veteran's lip sensory and motor loss claim, and June 22, 1998 
for the veteran's depression claim.


REMAND

A review of the veteran's claims file reveals that, due to an 
outstanding hearing request, a remand is required.  As 
indicated above, the Board remanded the veteran's lip, right 
cheek, and eyebrow scar claims, along with the veteran's nose 
deformity claim in August 2001.  While the case was at the 
RO, another appeal was perfected as to the issue of an 
initial rating in excess of 30 percent for service-connected 
depression and the issue of an initial rating in excess of 10 
percent for sensory and motor loss of the superior lip.  In 
his July 2002 substantive appeal of these two issues, the 
veteran asked for a Travel Board hearing.  

The Board notes that the veteran had a hearing before the 
undersigned in April 2001.  Nevertheless, the earlier hearing 
was only conducted on the lip, right cheek, and eyebrow 
scarring, and nose deformity issues.  The April 2001 hearing 
did not address the issues of depression and sensory and 
motor loss of the lips, which were appealed after the August 
2001 remand.  The veteran submitted a statement in July 2002 
in which he indicated that he had stated his case and wanted 
the file forwarded to the Board.  When asked to clarify his 
hearing request, in a statement dated in January 2003, the 
veteran requested a videoconference hearing before a member 
of the Board.  As such, this case must be returned to the RO 
so that a videoconference hearing before a member of the 
Board may be scheduled.  

The three issues before the Board in August 2001 will again 
be remanded to the RO.  This is done in the interest of 
economy of process because, as noted below, further action is 
also required as to these three issues.

The regulations used to evaluate skin disabilities have 
changed since the veteran's claims were filed in August 1998.  
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49596-99 (July 31, 
2002).  It is does not appear that the veteran actually 
received notice of the former and the revised criteria used 
to rate these disabilities.  Consequently, because the RO 
certified the issues for appeal to the Board on August 19, 
2002 and because the effective date of these changes was 
August 30, 2002, the RO was not able to evaluate his skin 
disability claims under both the former and the revised 
criteria.  Id.  As such, the veteran should be specifically 
advised by the RO of the new and the old rating criteria for 
skin disabilities, and the RO should specifically evaluate 
his claims under 38 C.F.R. § 4.118 as it was at the time he 
filed his claims, and as amended during the pendency of his 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
(Incidentally, the Board notes that the veteran's nose 
deformity has been rated as 10 percent disabling under 
38 C.F.R. § 4.97 (Diagnostic Code 6504-6502) (2002).  The 
Board points out that Diagnostic Code 6504 provides that loss 
of part of the nose can also be evaluated as a disfiguring 
scar of the head, face, or neck under Diagnostic Code 7800.  
As such, the RO should also address the veteran's nose 
deformity claim under the new rating criteria for scars.)  

Also, because this case is in part being returned for a 
videoconference hearing as mentioned above, the Board finds 
that giving the veteran another opportunity to appear for a 
VA skin examination would be appropriate, especially because 
the record currently on appeal is lacking.  That is, the 
record does not contain a skin examination of record that 
takes into account the new rating criteria for skin 
disabilities.  As such, the veteran should be afforded a new 
VA examination which evaluates the veteran's symptomatology 
in terms pertinent to the rating criteria that were in effect 
when the veteran filed his claims, as well as the rating 
criteria as amended during the pendency of his appeal.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49596-99 (July 31, 
2002).  

The Board recognizes that, during the pendency of this 
appeal, VA issued regulations permitting the Board to conduct 
internal development of the record in certain cases.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (2002)).  Although the recently enacted regulations 
have given the Board expanded case development authority, as 
explained above, the veteran's case must be remanded to the 
RO so that the veteran can be afforded a videoconference 
hearing on the two more recently developed claims.  
Consequently, time will be saved if the development required 
as a result in the change in rating criteria is conducted 
while the file is at the RO and the veteran is awaiting his 
hearing on the more recently appealed issues.

Development such as sought by this remand is consistent with 
the mandate of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which became effective 
during the pendency of this case.  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).   The VCAA requires VA to 
notify the claimant and the claimant's representative of 
information required to substantiate a claim.  The new law 
also establishes a broader VA obligation to obtain relevant 
records, advise a claimant of the status of those efforts, 
and to provide a VA medical examination in cases where such 
evidence is necessary to make a decision.  The evidentiary 
development sought above is in part requested to comply with 
the VCAA.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
new law are met.  

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.

2.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for lip, cheek, and 
eyebrow scars, nose deformity, sensory 
and motor loss of the lip, and 
depression that has not already been 
made part of the record. The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.

3.  After completion of these actions, 
the RO should schedule the veteran for a 
VA skin examination to assess the 
severity of his service-connected lip, 
right cheek, and eyebrow scars, as well 
as his nose deformity.  This remand and 
the claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.118 (2002) and 67 Fed. 
Reg. 49596-99 (July 31, 2002) should be 
set forth in detail (copies of these 
regulations should be provided to the 
examiner).  The examiner should indicate 
whether the veteran has slight or 
moderate disfigurement, severe 
disfigurement, complete disfigurement, or 
exceptionally repugnant deformity as 
contemplated by applicable rating 
criteria.  38 C.F.R. § 4.118 (Diagnostic 
Code 7800) (2002).  The examiner should 
also indicate whether the veteran 
experiences visible or palpable tissue 
loss or the gross distortion or asymmetry 
of any features or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, or 
lips).  The examiner should indicate the 
length and width of all scars.  The 
examiner should also indicate whether the 
surface contour of any scar is elevated 
or depressed on palpation, or whether any 
scar is adherent to the underlying 
tissue.  The examiner should indicate the 
extent of any hypo- or hyper-
pigmentation, abnormal skin texture 
(irregular, atrophic, shiny, scaly, 
etc.), underlying soft tissue loss, and 
indurated and inflexible skin. 67 Fed. 
Reg. 49596-99 (Diagnostic Code 7800) 
(July 31, 2002).  The examiner should 
note whether the scars are deep and if 
they cause limited function.  67 Fed. 
Reg. 49596-99 (Diagnostic Codes 7801 and 
7802) (July 31, 2002).  The examiner 
should also state whether any scarring is 
poorly nourished with repeated 
ulceration, or tender and painful on 
objective demonstration.  38 C.F.R. 
§ 4.118 (Diagnostic Codes 7803, 7804) 
(2002); 67 Fed. Reg. 49596-99 (Diagnostic 
Code 7804) (July 31, 2002).  Any 
instability of scarring should be 
specifically noted. 67 Fed. Reg. 49596-99 
(Diagnostic Code 7803) (July 31, 2002).  
Any functional debility due to any 
scarring should also be described in 
detail.  38 C.F.R. 4.118 (Diagnostic Code 
7805) (2002); 67 Fed. Reg. 49596-99 
(Diagnostic Code 7805) (July 31, 2002).

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific 
findings.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

5. After completing any required actions 
identified above, the RO should take 
adjudicatory action on all of the 
veteran's claims, including evaluating 
all of his scars and his nose deformity 
under 38 C.F.R. § 4.118 as it was at the 
time he filed his claims, and as amended 
during the pendency of his claims.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002).  If any benefit 
sought remains denied, whether denied in 
accordance with 38 C.F.R. § 3.655, or by 
application of pertinent rating criteria 
following further evidentiary 
development, a SSOC should be issued.  
The SSOC should include a complete 
recitation of both the old and the new 
rating criteria for skin disabilities.  
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002).  If the veteran 
does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. § 
3.655 (2002) and explain the effect of 
this regulation on the veteran's claim.  
The veteran and his representative should 
be afforded an opportunity to respond. 

6.  After completion of all the 
development requested in the paragraphs 
above, the RO should schedule the veteran 
for a videoconference hearing before a 
Veterans Law Judge at the next available 
opportunity.  The claims folders should 
be made available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
that the purpose of the hearing is to 
address the two claims appealed in July 
2002-entitlement to a higher initial 
evaluation for depression and for sensory 
and motor loss of the superior lip area.  
They should also be informed of the date 
and time of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand, among other things, is 
to satisfy a hearing request, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

